This appeal was taken by plaintiff from a judgment in favor of defendants. The appeal was filed in this court on May 11, 1915. It was submitted on April 16, 1916, and the appeal was dismissed on account of failure of plaintiff in error to file brief. On April 27, 1916, the dismissal was set aside, and the appeal reinstated. The cause was set for oral argument in this court upon September 7, 1916, and continued by agreement until October 2, 1916.
Counsel did not appear to argue the case, and no briefs have been filed by either plaintiff in error or defendants in error. Plaintiff in error will he held to have abandoned his appeal; and the appeal should be dismissed for failure to file brief and want of prosecution.
By the Court: It is so ordered.